Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 1 of 15

IN THE UNITED STATES DISTRICT
COURT FOR THE MIDDLE DISTRICT OF

PENNSYLVANIA
DANIEL LEWIS
CIVIL ACTION NO.::
Plaintiff,
vs.

BORAL BUILDING : JURY TRIAL DEMANDED
PRODUCTS, INC. :

Defendant. :

COMPLAINT

I. PRELIMINARY STATEMENT

l. This is an action for an award of damages, declaratory and
injunctive relief, reinstatement, attorney’s fees, and other relief on behalf of
Plaintiff, Daniel Lewis (“Plaintiff”), a former employee of Boral Building
Products, Inc. (“Defendant” or “Boral”) who has been harmed by Defendant’s
unlawful employment practices.

2. Plaintiff alleges that in or around June 2020, Defendant, through
its agents, servants, and employees, subjected him to discrimination on the basis
of his age (64), thereby adversely affecting the terms and conditions of his

employment.
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 2 of 15

3. Plaintiff further alleges that he was not paid at all for the work
that he performed at the agreed upon wage and, therefore, did not receive
minimum wage for said work.

4. This action is brought under the Age Discrimination in
Employment Act (“ADEA”), the Pennsylvania Human Relations Act
(“PHRA”), 43 P.S. §951 et seq., the Fair Labor Standards Act (“FLSA”), as
codified, 29 U.S.C. §§ 201 to 209 and the Pennsylvania Wage Payment and

Collection Law 43 Pa C. 8. §260.1 (‘WPCL”).

0. JURISDICTION AND VENUE

5. The original jurisdiction of this Court is invoked, and venue is
proper in this district, pursuant to Title 28 U.S.C. §§1331 and 1391, as
Plaintiff’s claims are substantively based on the ADEA and the FLSA.

6. The supplemental jurisdiction of this Court is invoked pursuant to
Title 28 U.S.C. § 1367, to consider the Plaintiff’s claims arising under the
PHRA and the WPCL.

7. All conditions precedent to the institution of this suit have been
fulfilled. Specifically, Plaintiff filed timely Charge (Nos. 530-2020-05045) with
the Equal Employment Opportunity Commission (“EEOC”). Plaintiff was
mailed subsequent notice of his Right to Sue on or about December 28, 2020.

This action is filed within ninety (90) days of the Right to Sue.

No
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 3 of 15

mm. PARTIES

8. Plaintiff, Daniel Lewis is a male individual, residing in the
Commonwealth of Pennsylvania with a place of address located in Elkland, Pa
16920.

9. Defendant Boral Building Products, Inc. is a foreign corporation
registered in Pennsylvania as Boral Building Poducts, Inc. (sic.) with a primary
place of business located at 112 Industrial Parkway, Elkland, Pa 16920.

10. Boral is part of an international building and construction
materials group, with its headquarters in Sydney, Australia. Boral has greater
than 12,000 employees and does business across state and international lines.

11. At all times material and relevant hereto, Defendant acted by and
through its agents, employees, and/or servants who acted within the scope of
their authority, course of employment, and under the direct control of the
Defendant.

12. At all times material and relevant hereto, Defendant acted as a
“person” and “employer” under the ADEA, the PHRA, the FLSA and the

WPCL, and is accordingly subject to the provisions of each said Act.

ad
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 4 of 15

Iv. STATEMENT OF FACTS

13. Plaintiff is a male individual age sixty-four years old with
significant experience as a machine controls technician in the area of
programming.

14. In or around June 2020, Plaintiff was recruited through a
headhunter to interview with Boral at their Elkland, PA business location.

LS. On or about June 3, 2020, Plaintiff interviewed at Boral. He was
informed that they were in the process of moving machines from their Michigan
operation to their Elkland plant and that they had a great need of his services
due to his on point experience.

16. Asaresult, Plaintiff started working the following day at
Defendant’s request.

17. On Thursday June 4, 2020 and Friday June 5, 2020 Plaintiff
showed up for work, which was more like an orientation.

18. Plaintiff was informed that he would start work officially the
following week and that the maintenance manager, Corey LNU, would input
his hours manually until he received his badge. His hourly rate was $28.00 per

hour.
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 5 of 15

19. | He then had the weekend off and returned to work for the drug
test on Monday June 8, 2020 (which he passed). His work hours were three (3)
hours.

20. Plaintiff then worked on Tuesday June 9, 2020 for eight (8) hours
and Wednesday June 10, 2020 for eight and one-half hours.

21. Plaintiff had extensive experience and excelled in the work that he
performed.

22. On June 10, 2020, Plaintiff contacted the Human Resources
Manager to ask about the onboarding process so that he could review the offer
letter, procure a badge to enter the building, and review the company benefits.

23. The following day, Plaintiff was informed that the offer letter was
ready and that he needed to go on the online portal out of Australia to complete
the paperwork.

24. When Plaintiff logged into the portal, he saw the offer letter and
began to complete the paperwork.

25. | When he got to the point in the process where he entered his date
of birth in the background check section, a red banner popped up that said: “we
have enough information”.

26. | He then checked and saw that the offer letter was gone from the

system.
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 6 of 15

27. Three hours later, Plaintiff received a call from Human Resources
stating that they would no longer pursue his candidacy.

28. Plaintiff was never paid for the work that he performed at his
agreed upon wage and, therefore, did not receive at least minimum wage for his
work.

29.  Plaintiff’s onboarding process was stopped directly after he
entered his age into the system.

30. Plaintiff believes, and therefore avers, that he was not hired on the
basis of his age.

WHEREFORE, Plaintiff believes and therefore avers that Defendant's
actions regarding his hiring and termination from employment were discriminatory
in nature, motivated by his age, and thus constitute a violation of the ADEA and the
PHRA. Plaintiff further believes and therefore avers that Defendant’s conduct in
willfully failing to pay him his wages constitutes a violation of the minimum wage
provisions of the FLSA and a violation of the state WPCL.

COUNT I
ADEA -— Age Discrimination

31. Plaintiff hereby incorporates by reference the foregoing
paragraphs of his Complaint as though fully set forth herein.
32. The actions of Defendant, through its agents, servants, and

employees, in subjecting Plaintiff to discrimination on his terms, conditions,
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 7 of 15

and privileges of employment because of his age, constitutes a violation of the
ADEA.

33. Defendant rescinded Plaintiff’s offer letter and terminated his
employment when he input his age into the online system.

34. By acting as aforesaid, Defendant directly discriminated against
Plaintiff on the basis of his age.

35. Additionally, upon information and belief, Defendant replaced
him with a significantly younger employee.

36. Asadirect result of the aforesaid unlawful and willful
discriminatory employment practices engaged in by the Defendant in violation
of the ADEA, Plaintiff has sustained permanent and irreparable harm.

37. Asa further direct result of the aforesaid unlawful discriminatory
employment practices engaged in by Defendant in violation of the ADEA,
Plaintiff suffered severe emotional distress, embarrassment, humiliation, and
loss of self-esteem.

WHEREFORE, Plaintiff requests this Court to enter judgment as follows:

a. Defendant reinstate Plaintiff in his former employment position;
b. compensate Plaintiff with a rate of pay and other benefits and

emoluments of employment, to which he would have been entitled, had
he not been subjected to unlawful discrimination;

c. Defendant compensate Plaintiff with an award of back pay;
d. Defendant compensate Plaintiff with an award of front pay, if
appropriate;
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 8 of 15

e. Defendant pay Plaintiff liquidated damages, compensatory damages for
future pecuniary losses, pain, suffering, inconvenience, mental anguish,
loss of enjoyment of life, and other non-pecuniary losses as allowable;

f. Defendant pays to Plaintiff pre- and post-judgment interests, costs of
suit, and attorney fees as allowed by law; and

g. the Court award other such relief as is deemed just and proper.

COUNT II
PHRA —Age Discrimination

38. Plaintiff hereby incorporates by reference the foregoing
paragraphs of hisComplaint as though fully set forth herein.

39. The actions of Defendant, through its agents, servants, and
employees, in subjecting Plaintiff to discrimination on his terms, conditions,
and privileges of employment because of his age, constitutes a violation of the
PHRA.

40. Defendant rescinded Plaintiffs offer letter and terminated his
employment when he input his age into the online system.

41. By acting as aforesaid, Defendant directly discriminated against
Plaintiff on the basis of his age.

42. Additionally, upon information and belief, Defendant replaced
him with a significantly younger employee.

43. Asadirect result of the aforesaid unlawful and willful
discriminatory employment practices engaged in by the Defendant in violation

of the PHRA, Plaintiff has sustained permanent and irreparable harm.
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 9 of 15

44. __ Asa further direct result of the aforesaid unlawful discriminatory
employment practices engaged in by Defendant in violation of the ADEA,
Plaintiff suffered severe emotional distress, embarrassment, humiliation, and
loss of self-esteem.

WHEREFORE, Plaintiff requests this Court to enter judgment as follows:

a. Defendant reinstate Plaintiff in his former employment position;
b. compensate Plaintiff with a rate of pay and other benefits and

emoluments of employment, to which he would have been entitled, had
he not been subjected to unlawful discrimination;

c. Defendant compensate Plaintiff with an award of back pay;
d. Defendant compensate Plaintiff with an award of front pay, if
appropriate;

e. Defendant pay Plaintiff liquidated damages, compensatory damages for
future pecuniary losses, pain, suffering, inconvenience, mental anguish,
loss of enjoyment of life, and other non-pecuniary losses as allowable;

f. Defendant pays to Plaintiff pre- and post-judgment interests, costs of
suit, and attorney fees as allowed by law; and

g. the Court award other such relief as is deemed just and proper.

COUNT Il
FLSA — Minimum Wage Violation

45. Plaintiff hereby incorporates by reference the foregoing
paragraphs of his Complaint as though fully set forth herein.

46.  Atall relevant times, Defendant was an employer subject to the
requirements of the FLSA.

47. Atall relevant times, Plaintiff was an employee entitled to receive

payment for his work in a timely fashion.
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 10 of 15

48. While Plaintiff’s rate of pay was $28.00 per hour, he did not
receive any pay for his work in violation of the minimum wage requirements.

49. _ Plaintiff’s pay became due no later than July 2020, but Plaintiff
has not received it to date.

50. Defendant willfully failed to pay him for his work when his pay
was due.

51. Plaintiff received less than minimum wage for work performed
during the week in violation of the FLSA.

52. Plaintiffs seek all available damages, including but not limited to
liquidated damages at a rate of $7.25 per hour multiplied by the number of
hours, attorneys’ fees and costs.

WHEREFORE, Plaintiff requests this Court to enter judgment as
follows:

a. Defendant pay minimum wage for the hours worked,
statutory damages, plus interest and liquidated damages;
any damages or other sums due;
restitution;
d. Defendant pay Plaintiff pre- and post-judgment interest,
costs of suit, and attorney and expert witness fees as
allowed by law;
€. The court award such other relief as is deemed just and proper.

os

COUNT IV
WPCL-Violation

53. Plaintiff incorporates by reference the allegations of the preceding

paragraphs of this Complaint.

10
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 11 of 15

54. Defendant failed to pay Plaintiff wages pursuant to its obligations
under the WPCL.

55. Specifically, Plaintiff earned wages, which Defendant are
obligated to pay, which became due and payable in their entirety no later than
July 2020.

56. Defendant failed to pay Plaintiff all of his wages on or before
their due date.

57. Accordingly, Defendant owes Plaintiff said earned wages.

58.  Asresult of Defendant’s failure to pay wages as due, Plaintiff has
suffered damages.

59. Plaintiff satisfied and completed all conditions for the payment of
these wages, which he earned in June 2020.

60. Defendant has to date failed to pay Plaintiff wages as required by
Pennsylvania law.

WHEREFORE, Plaintiff requests this Court to enter judgment as
follows:

a. Defendant pay earned wages, statutory damages, plus
interest and liquidated damages;

b. any damages or other sums due;

c. restitution;

d. Defendant pay Plaintiff pre- and post-judgment interest,

e. costs of suit, and attorney and expert witness fees as
allowed by law;

f. The court award such other relief as is deemed just and

proper.

1]
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 12 of 15

COUNT V
Unjust Enrichment/Quasi-Contract

61. Plaintiff incorporates by reference the allegations of the preceding
paragraphs of this Complaint.

62. Plaintiff performed services at the request of Defendant with the
expectation that he would be paid for those services.

63. | Defendant has received the benefit of those services yet has not
fully compensated Plaintiff for same.

WHEREFORE, Plaintiff requests this Court to enter judgment as

follows:
a. Defendant pay earned wages, including earned commissions, plus
interest and liquidated damages;
b. any damages or other sums due based upon the express
or implied agreement;
C. restitution;
d. Defendant pay Plaintiff pre- and post-judgment interest,
e. costs of suit, and attorney and expert witness fees as
allowed by law;
f. The court award such other relief as is deemed just and proper.

Vv. PRAYER FOR RELIEF
WHEREFORE, Plaintiff requests that this Court enter judgment in hisfavor
against the Defendant, and order that:
a. Defendant reinstate Plaintiff in his former employment position;

b. pay Plaintiff all lost wages, bonuses, compensation, benefits, and
monetary loss suffered as a result of Defendant’s unlawful actions;
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 13 of 15

Cc. compensate Plaintiff with a rate of pay and other benefits and
emoluments of employment, to which he would have been entitled,
had he not been subjected to unlawful discrimination;

d. Defendant compensate Plaintiff with an award of back pay;

e. Defendant compensate Plaintiff with an award of front pay, if
appropriate;

f. Defendant pay Plaintiff liquidated damages, punitive damages,
compensatory damages for future pecuniary losses, pain, suffering,
inconvenience, mental anguish, loss of enjoyment of life, and other
non-pecuniary losses as allowable;

g. Defendant pays to Plaintiff pre- and post-judgment interests, costs
of suit, and attorney fees as allowed by law; and

h. the Court award other such relief as is deemed just and proper.

vI. JURY DEMAND

Plaintiff demands a trial by jury.

March 9, 2021

HENNESSY LAW

/s/ Kay Hennessy Seven

 

KAY HENNESSY SEVEN, ESQUIRE
I.D.: 77262

BRENDAN D. HENNESSY, ESQUIRE
I.D. NO.: 91831

101 Lindenwood Drive, Suite 225
Malvern, PA 19355

Phone: 484-875-3111
kay@Hennessylawfirm.com
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 14 of 15

VERIFICATION

I, Daniel Lewis, hereby verify under penalty of perjury that the foregoing is true and correct.

 

ID gS6Ew2XozmrBZhdZK1MWuTQB
Date: 3/9/2021 *

 

Daniel Lewis

ll
Case 4:21-cv-00431-MWB Document1 Filed 03/10/21 Page 15 of 15

eSignature Details

 

Signer ID: gS6Ew2XozmrBZhdZK1MWuTQB
Signed by: Daniel Lewis

Sent to email: lewisdanielj@yahoo.com

IP Address: 67.241.229.159

Signed at: Mar 9 2021, 12:58 pm EST
